Appeal from a judgment of the Supreme Court, Ontario County (James R. Harvey, A.J.), entered January 31, 2005. The judgment, upon a jury verdict, declared that third-party defendants must indemnify third-party plaintiffs for the combined $950,000 settlement made to plaintiffs by defendants.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on June 1, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., PJ., Kehoe, Martoche, Smith and Pine, JJ.